Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.    Acknowledgment is made of applicant's claim for foreign priority based on an application CN201811562168.6 filed in China on 12/20/2018. It is noted, however, that applicant has not filed a certified copy as required by 37 CFR 1.55.

Claim Objections
3.	Claim 19 are objected to because of the following informalities:
Claim 19 has a typo error. In claim 19, line 1, “projection” should be changed to “d protruding”. Appropriate correction is required.

Claim Rejections - 35 USC § 112 
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 

5.	Claim 9 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

    PNG
    media_image1.png
    395
    1582
    media_image1.png
    Greyscale

Annotated version of Applicant’s Figs. 2 and 4A
	Claims 9 and 19 recite a limitation “wherein each of the conical protruding structures has a conical angle a ranging from                         
                            
                                
                                    π
                                
                                
                                    2
                                
                            
                            -
                            a
                            r
                            c
                            s
                            i
                            n
                            
                                
                                    n
                                    1
                                
                                
                                    n
                                    2
                                
                            
                            <
                            α
                            <
                            2
                            a
                            r
                            c
                            s
                            i
                            n
                            
                                
                                    n
                                    1
                                
                                
                                    n
                                    2
                                
                            
                             
                        
                    ”, respectively. According to [0031]-[0040] of the specification and Fig. 4A of the drawing, the maximum value of the conical angle α is obtained under a premise that total reflection occurs at location A, which results in                         
                            2
                            a
                            r
                            c
                            s
                            i
                            n
                            
                                
                                    n
                                    1
                                
                                
                                    n
                                    2
                                
                            
                        
                     . However, when total reflection occurs at position A, the input light A is totally reflected toward position B and transmits to the hollow space with a refractive index n1. Since n2>n1, according to Snell’s law, θ1’>θ1, and the output light C is transmitted in a direction further away from the optical fingerprint .

6.	Claims 9 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 9 and 19 recite a limitation “wherein each of the conical protruding structures has a conical angle a ranging from                         
                            
                                
                                    π
                                
                                
                                    2
                                
                            
                            -
                            a
                            r
                            c
                            s
                            i
                            n
                            
                                
                                    n
                                    1
                                
                                
                                    n
                                    2
                                
                            
                            <
                            α
                            <
                            2
                            a
                            r
                            c
                            s
                            i
                            n
                            
                                
                                    n
                                    1
                                
                                
                                    n
                                    2
                                
                            
                             
                        
                    ”, respectively. According to [0031]-[0040] of the specification and Fig. 4A of the drawing, the maximum value of the conical angle α is obtained under a premise that total reflection occurs at location A, which results in                         
                            2
                            a
                            r
                            c
                            s
                            i
                            n
                            
                                
                                    n
                                    1
                                
                                
                                    n
                                    2
                                
                            
                        
                     . However, when total reflection occurs at position A, the input light A is totally reflected toward position B and transmits to the hollow space with a refractive index n1, since n2>n1, according to Snell’s law, θ1’>θ1, and therefore, the output light C is transmitted in a direction further away from the optical fingerprint sensor 10, which can not be detected for fingerprint sensing. Therefore, the claimed subject matter is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1, 10-11 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haddad (US 20190311176 A1).
	Regarding claim 1, Haddad (Fig. 4 or 5A) discloses a fingerprint identification structure of a display screen (Fig. 4 or 5A, OLED display screen 402 or 502; take Fig. 5 as an example, some features of Fig. 5 are referred to Figs. 4 and 3), comprising: 
a fingerprint module (e.g., Fig. 5A; fingerprint module including photo sensors 522); 
a substrate layer (e.g., Fig. 5A; substrate 508) disposed on the fingerprint module (e.g., Fig. 5A; photo sensors 522), a hollow space (e.g., Fig. 5A; hollow space 527) defined between the substrate layer (e.g., Fig. 5A; substrate 508) and the fingerprint module (e.g., Fig. 5A; photo sensors 522), and a plurality of anti-total reflection structures (e.g., Fig. 5A; micro-prism structures 523) arranged on a side of the substrate layer (e.g., Fig. 5A; substrate 508) facing the fingerprint module (e.g., Fig. 5A; photo sensors 522); 
an organic light emitting layer (e.g., Fig. 5A; OLED pixel layer 506 including organic light emitting layer) disposed on the substrate layer (e.g., Fig. 5A; substrate 508); and 
a surface layer (e.g., Fig. 5A; cover layer 504) disposed above the organic light emitting layer (e.g., Fig. 5A; OLED pixel layer 506).

Regarding claim 10, Haddad (Fig. 4 or 5A) discloses the fingerprint identification structure of the display screen according to claim 1, wherein the fingerprint identification structure is an optical fingerprint identification structure (e.g., Fig. 5A; photo sensors 522; [0038]).

Regarding claim 11, Haddad (Fig. 4 or 5A) discloses a display device, comprising: a fingerprint identification structure of a display screen (Fig. 4 or 5A, OLED display screen 402 or 502; take Fig. 5 as an example, some features of Fig. 5 are referred to Figs. 4 and 3), the fingerprint identification structure comprising: 
a fingerprint module (e.g., Fig. 5A; fingerprint module including photo sensors 522); 
a substrate layer (e.g., Fig. 5A; substrate 508) disposed on the fingerprint module (e.g., Fig. 5A; fingerprint module including photo sensors 522), a hollow space (e.g., Fig. 5A; hollow space 527) defined between the substrate layer (e.g., Fig. 5A; substrate 508) and the fingerprint module (e.g., Fig. 5A; fingerprint module including photo sensors 522), a plurality of anti-total reflection structures (e.g., Fig. 5A; micro-prism structures 523) arranged on a side of the substrate layer (e.g., Fig. 5A; substrate 508) facing the fingerprint module (e.g., Fig. 5A; fingerprint module including photo sensors 522); 
an organic light emitting layer (e.g., Fig. 5A; OLED pixel layer 506 including organic light emitting layer) disposed on the substrate layer (e.g., Fig. 5A; substrate 508); and 
(e.g., Fig. 5A; cover layer 504) disposed above the organic light emitting layer (e.g., Fig. 5A; OLED pixel layer 506).

Regarding claim 20, Haddad (Fig. 4 or 5A) discloses the display device according to claim 11, wherein the fingerprint identification structure is an optical fingerprint identification structure (e.g., Fig. 5A; photo sensors 522; [0038]).

9.	Claims 1, 10-11 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ko (US 20190095674 A1).
	Regarding claim 1, Ko (Figs. 1-8; take Fig. 5 as an example) discloses a fingerprint identification structure of a display screen (e.g., Fig. 5; OLED display screen 100), comprising: 
a fingerprint module (e.g., Fig. 5; fingerprint module 400 including photo sensors PHS); 
a substrate layer (e.g., Fig. 5; substrate 111) disposed on the fingerprint module (e.g., Fig. 5; fingerprint module 400 including photo sensors PHS), a hollow space (e.g., Fig. 5; hollow space LTH) defined between the substrate layer (e.g., Fig. 5; substrate 111) and the fingerprint module (e.g., Fig. 5; fingerprint module 400 including photo sensors PHS), and a plurality of anti-total reflection structures (e.g., Figs. 5 and 10A; micro-prism structures 210) arranged on a side of the substrate layer (e.g., Fig. 5; substrate 111) facing the fingerprint module (e.g., Fig. 5; fingerprint module 400 including photo sensors PHS); 
(e.g., Fig. 5; organic light emitting layer EML) disposed on the substrate layer (e.g., Fig. 5; substrate 111); and 
a surface layer (e.g., Fig. 5; cover layer 130) disposed above the organic light emitting layer (e.g., Fig. 5; organic light emitting layer EML).

Regarding claim 10, Ko (Figs. 1-8; take Fig. 5 as an example) discloses the fingerprint identification structure of the display screen according to claim 1, wherein the fingerprint identification structure is an optical fingerprint identification structure (e.g., Fig. 5; fingerprint module 400 including photo sensors PHS; [0116])

Regarding claim 11, Ko (Figs. 1-8; take Fig. 5 as an example) discloses a display device, comprising: a fingerprint identification structure of a display screen (e.g., Fig. 5; OLED display screen 100), the fingerprint identification structure comprising: 
a fingerprint module (e.g., Fig. 5; fingerprint module 400 including photo sensors PHS); 
a substrate layer (e.g., Fig. 5; substrate 111) disposed on the fingerprint module (e.g., Fig. 5; fingerprint module 400 including photo sensors PHS), a hollow space (e.g., Fig. 5; hollow space LTH) defined between the substrate layer (e.g., Fig. 5; substrate 111) and the fingerprint module (e.g., Fig. 5; fingerprint module 400 including photo sensors PHS), a plurality of anti-total reflection structures (e.g., Figs. 5 and 10A; micro-prism structures 210) arranged on a side of the substrate layer (e.g., Fig. 5; substrate 111) facing the fingerprint module (e.g., Fig. 5; fingerprint module 400 including photo sensors PHS); 
(e.g., Fig. 5; organic light emitting layer EML) disposed on the substrate layer (e.g., Fig. 5; substrate 111); and 
a surface layer (e.g., Fig. 5; cover layer 130) disposed above the organic light emitting layer (e.g., Fig. 5; organic light emitting layer EML).

Regarding claim 20, Ko (Figs. 1-8; take Fig. 5 as an example) discloses the display device according to claim 11, wherein the fingerprint identification structure is an optical fingerprint identification structure (e.g., Fig. 5; fingerprint module 400 including photo sensors PHS; [0116]).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
11.	Claims 2, 8, 12 and 18 are rejected under 35 U.S.C. 103 as unpatentable over Haddad (US 20190311176 A1) in view of Hsieh (US 20170227465 A1).
Regarding claim 2, Haddad (Fig. 4 or 5A) discloses the fingerprint recognition structure of the display screen according to claim 1, wherein the anti-total reflection structures are protruding structures (e.g., Fig. 5A; micro-prism structures 523). Haddad (e.g., Fig. 4) discloses a fingerprint recognition module, wherein the micro-prism structures may have different shapes including conical protruding structures (e.g., Figs. 4C and 4E). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Hsieh and modify the micro-prism structures of Haddad. The combination/motivation would provide an alternative design choice of micro-prism structures to minimize total internal reflection at dielectric interfaces and to improve light transmission for fingerprint detection.

Regarding claim 8, Haddad (Fig. 4 or 5A) discloses the fingerprint recognition structure of the display screen according to claim 1, wherein the plurality of anti-total reflection structures are a plurality of protruding structures arranged in a matrix (e.g., Fig. 5A; an array of micro-prism structures 523). Haddad does not disclose the micro-prism structures having cone shape. However, Hsieh (e.g., Fig. 4) discloses a fingerprint recognition module, wherein the micro-prism structures may have different shapes including a plurality of conical protruding structures arranged in a matrix (e.g., Figs. 4C and 4E). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Hsieh and modify the micro-prism structures of Haddad. The combination/motivation would provide an alternative design choice of micro-prism structures to minimize total internal reflection at dielectric interfaces and to improve light transmission for fingerprint detection.

(Fig. 4 or 5A) discloses the display device according to claim 11, wherein the anti-total reflection structures are protruding structures (e.g., Fig. 5A; micro-prism structures 523). Haddad does not disclose the micro-prism structures having cone shape. However, Hsieh (e.g., Fig. 4) discloses a fingerprint recognition module, wherein the micro-prism structures may have different shapes including conical protruding structures (e.g., Figs. 4C and 4E). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Hsieh and modify the micro-prism structures of Haddad. The combination/motivation would provide an alternative design choice of micro-prism structures to minimize total internal reflection at dielectric interfaces and to improve light transmission for fingerprint detection.

Regarding claim 18, Haddad (Fig. 4 or 5A) discloses the display device according to claim 11, wherein the plurality of anti-total reflection structures are a plurality of protruding structures arranged in a matrix (e.g., Fig. 5A; an array of micro-prism structures 523). Haddad does not disclose the micro-prism structures having cone shape. However, Hsieh (e.g., Fig. 4) discloses a fingerprint recognition module, wherein the micro-prism structures may have different shapes including a plurality of conical protruding structures arranged in a matrix (e.g., Figs. 4C and 4E). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Hsieh and modify the micro-prism structures of Haddad. The combination/motivation would provide an alternative design choice of micro-

12.	Claims 3-6 and 13-16 rejected under 35 U.S.C. 103 as unpatentable over Haddad (US 20190311176 A1) in view of Ko (US 20190095674 A1).
Regarding claim 3, Haddad (Fig. 4 or 5A) discloses the fingerprint recognition structure of the display screen according to claim 1, Haddad also (Fig. 4 or 5A) discloses the display screen is an OLED display screen, Haddad does not expressly disclose wherein a transparent cathode layer is disposed on the organic light emitting layer. However, the claimed feature is well kwon in the field. As an example, Ko (Figs. 1-8) discloses an OLED display screen 100, wherein a transparent cathode layer (e.g., Fig. 5; cathode layer ELT2) is disposed on the organic light emitting layer (e.g., Fig. 5; organic light emitting layer EML). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Ko the OLED display device of Haddad because it is well known that an OLED pixel circuit comprises an anode layer, a cathode layer, and organic light emitting layer interposed between the anode layer and the cathode layer.

Regarding claim 4, Haddad in view of Ko discloses the fingerprint recognition structure of the display screen according to claim 3, Ko (Figs. 1-8) discloses wherein a protective layer (e.g., Fig. 5; cover layer 116) is disposed on the transparent cathode layer (e.g., Fig. 5; cathode layer ELT2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the 

Regarding claim 5, Haddad in view of Ko discloses the fingerprint recognition structure of the display screen according to claim 4, Ko (Figs. 1-8) discloses wherein a plurality of intermediate layers (e.g., Fig. 5; layer 117 and layer 120) are disposed between the protective layer (e.g., Fig. 5; cover layer 116) and the surface layer (e.g., Fig. 5; cover layer 130). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Ko the OLED display device of Haddad, which would provide protection, insulation, and light control of the OLED display device.

Regarding claim 6, Haddad in view of Ko discloses the fingerprint recognition structure of the display screen according to claim 4, Ko (Figs. 1-8) discloses wherein an intermediate layer (e.g., Fig. 5; layer 117 or layer 120) is disposed between the protective layer (e.g., Fig. 5; cover layer 116) and the surface layer (e.g., Fig. 5; cover layer 130). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Ko the OLED display device of Haddad, which would provide protection, insulation, and light control of the OLED display device.

Regarding claim 13, Haddad (Fig. 4 or 5A) discloses the display device according to claim 11, Haddad also (Fig. 4 or 5A) discloses the display screen is an OLED display (Figs. 1-8) discloses an OLED display screen 100, wherein a transparent cathode layer (e.g., Fig. 5; cathode layer ELT2) is disposed on the organic light emitting layer (e.g., Fig. 5; organic light emitting layer EML). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Ko the OLED display device of Haddad because it is well known that an OLED pixel circuit comprises an anode layer, a cathode layer, and organic light emitting layer interposed between the anode layer and the cathode layer.

Regarding claim 14, Haddad (Fig. 4 or 5A) discloses the display device according to claim 13, Ko (Figs. 1-8) discloses wherein a protective layer (e.g., Fig. 5; cover layer 116) is disposed on the transparent cathode layer (e.g., Fig. 5; cathode layer ELT2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Ko the OLED display device of Haddad, which would provide a protection and insulation for the OLED pixel circuits.

Regarding claim 15, Haddad (Fig. 4 or 5A) discloses the display device according to claim 14, Ko (Figs. 1-8) discloses wherein a plurality of intermediate layers (e.g., Fig. 5; layer 117 and layer 120) are disposed between the protective layer (e.g., Fig. 5; cover layer 116) and the surface layer (e.g., Fig. 5; cover layer 130). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention 

Regarding claim 16, Haddad in view of Ko discloses the display device according to claim 14, Ko (Figs. 1-8) discloses wherein an intermediate layer (e.g., Fig. 5; layer 117 or layer 120) is disposed between the protective layer (e.g., Fig. 5; cover layer 116) and the surface layer (e.g., Fig. 5; cover layer 130). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Ko the OLED display device of Haddad, which would provide protection, insulation, and light control of the OLED display device.

13.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as unpatentable over Haddad (US 20190311176 A1) in view of Yamamoto (US 20150338721 A1).
Regarding claim 7, Haddad (Fig. 4 or 5A) discloses the fingerprint recognition structure of the display screen according to claim 1, Haddad (Fig. 4 or 5A) discloses wherein the hollow space is defined by a frame member between the substrate layer 508 and the fingerprint module substrate 524. Haddad does not expressly discloses the frame member is a sealant member or is sealed between the two substrates 508 and 524. However, Yamamoto (Figs. 1-3 and 7) discloses an optical mounting structure similar to that disclosed by Haddad, wherein the hollow space is defined by a sealant (sealing frame member 30; [0027]) between the two substrates 11 and 20. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Yamamoto the display device of Haddad, which would 

Regarding claim 17, Haddad (Fig. 4 or 5A) discloses the display device according to claim 11, Haddad (Fig. 4 or 5A) discloses wherein the hollow space is defined by a frame member between the substrate layer 508 and the fingerprint module substrate 524. Haddad does not expressly discloses the frame member is a sealant member or is sealed between the two substrates 508 and 524. However, Yamamoto (Figs. 1-3 and 7) discloses an optical mounting structure similar to that disclosed by Haddad, wherein the hollow space is defined by a sealant (sealing frame member 30; [0027]) between the two substrates 11 and 20. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Yamamoto the display device of Haddad, which would result in a hollow space defined by a sealant between the substrate layer and the fingerprint module. The combination/motivation would be to provide an OLED display panel integrated with an optical fingerprint sensor.

14.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as unpatentable over Haddad (US 20190311176 A1) in view of Hsieh (US 20170227465 A1) and further in view of Ko (US 20190095674 A1).
Regarding claim 9, Haddad in view of Hsieh discloses the fingerprint recognition structure of the display screen according to claim 8, Haddad (Fig. 4 or 5A) discloses             
                
                    
                        π
                    
                    
                        2
                    
                
                -
                a
                r
                c
                s
                i
                n
                
                    
                        n
                        1
                    
                    
                        n
                        2
                    
                
                <
                α
                <
                2
                a
                r
                c
                s
                i
                n
                
                    
                        n
                        1
                    
                    
                        n
                        2
                    
                
            
         , wherein n2 is a refractive index of the substrate layer, and n1 is a refractive index of a medium in the hollow space (Haddad (e.g., Fig. 5A) discloses each micro-prism structure having a refractive index n2=1.5, and the air space having a refractive index n1=1, a half apex angle of the micro-prism is 32°, corresponding to a full apex angle of 64°). The examiner further cites Ko as a reference. Ko (Figs. 1-8; take Fig. 5 as an example) discloses a fingerprint identification structure of a display screen (e.g., Fig. 5; OLED display screen 100), comprising: a fingerprint module (e.g., Fig. 5; fingerprint module 400 including photo sensors PHS); and a plurality of anti-total reflection structures (e.g., Figs. 5 and 10A; micro-prism structures 210) arranged on a side of the substrate layer (e.g., Fig. 5; substrate 111) facing the fingerprint module (e.g., Fig. 5; fingerprint module 400 including photo sensors PHS). Ko (e.g., Fig. 10A) discloses each of the micro-prism structures has a apex angle that may be set within a range from 60° to 120° ([0133]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Hsieh and Ko the micro-prism structures of Haddad. The combination/motivation would be to provide a micro-prism structures to minimize total internal reflection at dielectric interfaces and to improve light transmission for fingerprint detection.

Regarding claim 19, Haddad in view of Hsieh discloses the display device according to claim 11, Haddad (Fig. 4 or 5A) discloses wherein each of the conical protruding structures has a conical angle α ranging from             
                
                    
                        π
                    
                    
                        2
                    
                
                -
                a
                r
                c
                s
                i
                n
                
                    
                        n
                        1
                    
                    
                        n
                        2
                    
                
                <
                α
                <
                2
                a
                r
                c
                s
                i
                n
                
                    
                        n
                        1
                    
                    
                        n
                        2
                    
                
            
         , (Haddad (e.g., Fig. 5A) discloses each micro-prism structure having a refractive index n2=1.5, and the air space having a refractive index n1=1, a half apex angle of the micro-prism is 32°, corresponding to a full apex angle of 64°). The examiner further cites Ko as a reference. Ko (Figs. 1-8; take Fig. 5 as an example) discloses a fingerprint identification structure of a display screen (e.g., Fig. 5; OLED display screen 100), comprising: a fingerprint module (e.g., Fig. 5; fingerprint module 400 including photo sensors PHS); and a plurality of anti-total reflection structures (e.g., Figs. 5 and 10A; micro-prism structures 210) arranged on a side of the substrate layer (e.g., Fig. 5; substrate 111) facing the fingerprint module (e.g., Fig. 5; fingerprint module 400 including photo sensors PHS). Ko (e.g., Fig. 10A) discloses each of the micro-prism structures has a apex angle that may be set within a range from 60° to 120° ([0133]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Hsieh and Ko the micro-prism structures of Haddad. The combination/motivation would be to provide a micro-prism structures to minimize total internal reflection at dielectric interfaces and to improve light transmission for fingerprint detection.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691